Citation Nr: 0611733	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 
 
2.  Entitlement to service connection for ulcers. 
 
3.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty from November 8, 1974 until 
December 20, 1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2000 rating 
decision of the VA Regional Office (RO) in Montgomery, 
Alabama that denied service connection for schizophrenia, 
ulcers, and bilateral foot disability.

The veteran was afforded a personal hearing before the 
undersigned Board member in July 2001 sitting at Montgomery, 
Alabama, and another in June 2003 before a local hearing 
officer at the RO.  The transcripts are of record.

The case was remanded by the Board in October 2001 and March 
2004.


FINDINGS OF FACT

1.  The veteran does not have schizophrenia attributable to 
his period of military service.

2.  The veteran does not have an ulcer disorder attributable 
to his period of military service.




CONCLUSIONS OF LAW

1.  The veteran does not have schizophrenia that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  The veteran does not have ulcers that are the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
evidence has failed to substantiate the claims.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
October 2001, June 2002, October 2003, April 2004 and January 
2005, the RO informed the appellant of what the evidence had 
to show to substantiate the claims, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

Although notice required by the VCAA was not provided until 
after the RO initially adjudicated the appellant's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while notice of the criteria for award of 
specific ratings or assignment of effective dates was not 
provided, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), such issues are not now before the 
Board.  Therefore, a remand of the service connection claims 
to address ratings or effective dates is not necessary.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims in this instance.  The case was 
remanded twice for further development and the veteran was 
afforded two personal hearings on appeal.  The veteran has 
undergone VA examination with medical opinions provided, and 
extensive VA outpatient records have been requested and 
associated with the claims folder.  The RO contacted a 
private provider the veteran identified, but a response was 
received that the physician had died and that his records 
were not available.  Neither the appellant nor his 
representative has indicated or alluded to any other 
outstanding supporting evidence that has not been retrieved.  
Under the circumstances, the Board finds that further 
assistance with respect to the claims is not required.  See 
38 U.S.C.A. § 5103A(a)(2).  

Service connection may be granted for disability if it is the 
result of a disease contracted or an injury sustained while 
on active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis or ulcer becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression. 38 U.S.C.A. § 1153 (West 2002 & Supp 
2005); 38 C.F.R. § 3.306 (2005)  A preexisting injury or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during 
service.  Where the evidence shows that there was an increase 
in disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

The veteran's service medical records reflect that upon 
examination in November 1974 for entrance into service, the 
veteran's psychiatric status was evaluated as normal.  The 
veteran did indicate that he had been rejected for military 
service in 1972 due to "mental [disability]."  The service 
medical records do not indicate any treatment for psychiatric 
complaints or symptoms.  

Service administrative documents contain an Evaluation for 
Discharge for Enlistees Before 180 Active Duty Days in which 
it was recorded that the veteran was observed and counseled 
extensively during basic training regarding difficulties in 
comprehending military subjects, inability to follow 
instructions and keep up with his peers in military customs, 
inability in retaining what he had been taught, failing 
inspections, and poor performance in general.  It was 
determined that he did not have the aptitude to complete 
basic training and become a productive soldier, and was 
approved for discharge.  The narrative reason given for 
separation from service was "Miscellaneous General (Trainee 
Discharge Program)."  The veteran declined a separation 
physical examination.

VA clinical records dating from 1996 show that the veteran 
was admitted in November 1998 and that schizophrenia was 
diagnosed.  

The appellant presented testimony on personal hearing in July 
2001 to the effect that he had no mental disorder prior to 
active duty, and did not see a psychiatrist during service.  
He related that throwing hand grenades, night firing of 
weapons, having to pull a trigger, and loud shooting, etc., 
precipitated his symptoms.  He said that he first received 
treatment for psychiatric symptoms at the VA in the early 
1980s. 

The appellant was afforded a VA psychiatric examination in 
January 2002 where it was noted that the veteran's medical 
records were reviewed.  It was indicated that the first 
documented treatment for schizophrenia was as a walk-in at 
the VA in November 1998 for increased auditory 
hallucinations.  It was noted that medication had previously 
been prescribed by a private physician.  The veteran was 
reported to give conflicting information regarding his first 
psychiatric symptoms but stated that he first started hearing 
voices in the 1980s.  He also related that he recalled a 
voice telling him to kill his drill sergeant on the firing 
range one day while in service.  He said that he did not like 
the drill sergeant.  A detailed clinical history dating from 
the late 1990s was recited.  Following comprehensive 
background history and mental status evaluation, diagnoses of 
chronic paranoid schizophrenia, alcohol dependence, in 
remission, and history of adjustment reaction with mixed 
emotional features were rendered.  

The examiner commented that the veteran's recounting of 
events was vague, and that he could not provide any history 
around the time of his military experience other than a vague 
description of hearing voices on one occasion.  It was noted 
that the description of his symptoms over the past twenty 
years was also quite vague, that there was no record of 
treatment until over 20 years after his military experience, 
and that he himself reported his first treatment at least 
five years after discharge from active duty.  The examiner 
stated that "[o]f course, one is unable to say with complete 
confidence that he did not have schizophrenia during his 
military experience but there is a low likelihood that the 
veteran developed this illness during his short time in the 
service.  Without records indicating his treatment or 
symptoms at the time, the diagnosis is difficult to make.  
Also the veteran is a poor historian.  This makes determining 
the onset of his illness even more difficult.  Without these 
considerations it is the examiner's opinion that there is a 
less than 50% likelihood that any current psychiatric 
disability was either manifested during the service or 
etiologically related to service."

The veteran testified at a hearing in June 2003 that 
schizophrenia was diagnosed within three weeks after entering 
service, after he began hearing and seeing things.  He 
related that he did not have a mental disorder prior to 
service and that he first obtained treatment from a private 
physician (who has since died) some time after separation 
from active duty.  He also said that he received treatment 
for schizophrenia at the VA the year following discharge from 
active duty.

Pursuant to the Board's March 2004 remand, the case was 
referred for further VA examiner review and clarification of 
medical opinion provided on VA examination in January 2002.  
In an addendum report dated in January 2005, it was reported, 
among other things, that according to the claims file and 
documentation including the medical records, the veteran's 
psychiatric diagnosis and treatment started in the late 
1990s, and that it was not as likely as not that the 
condition started in or was related to service.  It was noted 
that there was no documented pre-existing psychiatric 
condition and that the veteran denied that one existed.

At the outset, the Board points out that the veteran served 
in the military for less than 90 days.  Therefore, he is not 
entitled to the application of 38 C.F.R. §§ 3.307, 3.309 with 
respect to his claim for schizophrenia (psychosis).  

Although the appellant now contends that he developed 
schizophrenia in service, the service medical records are 
devoid of any signs, symptoms or diagnosis of such.  While he 
himself appears to have written on the service entrance 
report that he was rejected for military service in 1972 due 
to a mental problem, there is no confirmation that he had a 
pre-existing psychiatric disorder, and he denies that he had 
one.  Consequently, there is no necessity to analyze this 
matter with respect to aggravation under 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005) or 38 C.F.R. § 3.306 (2005). 

The appellant was shown to have been discharged under the 
Trainee Discharge Program because of poor performance during 
basic training.  There is no indication that psychiatric 
symptoms played a role in his inability to successfully carry 
out his military duties.  The record indicates that 
schizophrenia was first clinically manifested years after 
discharge from active duty.  When examined by the VA in 2002 
and 2005, the examiner clearly concluded that it was not 
likely that current psychiatric disability was either 
manifested during the service or was etiologically related to 
service.  In the absence of a showing of schizophrenia during 
active duty or a nexus to service, service connection must be 
denied.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005);38 C.F.R. § 3.303 (2005).

The service medical records reflect that the veteran 
complained of stomach pain around the navel in early December 
1974.  It was noted that he had been eating well, with good 
bowel movements, and that there had been no vomiting.  He was 
prescribed medication.

The veteran filed a claim for conditions that included ulcers 
in October 1999.  VA clinical records dating from 1996 were 
received containing a VA hospital discharge summary dated in 
January 1997 that indicated a history of peptic ulcer 
disease.  In July 1999, he was seen for a one-week history of 
'stabbing pain' in the epigastric region down to the bottom 
of the abdomen.  The appellant related that pain was worse 
after eating.  It was noted that he had a history of this 
type of pain and alcohol abuse.  A VA outpatient clinic entry 
dated in October 2001 noted that the veteran had a history of 
heavy alcohol use, and was status-post an admission in 1998 
for pancreatitis.  It was also reported that he had a history 
of gastritis and ulcer disease, positive for H. pylori.

The appellant presented testimony in July 2001 to the effect 
that an ulcer was diagnosed in service for which he was given 
medication.  He related that he had no problems with his 
stomach prior to service, but that after active duty, it 
continued to bother him and he went to his family doctor.  He 
said that he sought treatment for peptic ulcer at the VA in 
the 1980s.

The veteran was afforded a VA examination in January 2002 and 
provided history to the effect that he was discharged from 
service for reasons that included ulcers with blood in the 
stool.  He related that he had not been able to work since 
1985 due to problems that included ulcers, and he stated that 
he had continuous stomach pain.  Following physical 
examination, diagnoses included chronic pancreatitis 
secondary to alcohol abuse, gastroesophageal reflux disease, 
1979.  It was reported that upper gastrointestinal X-rays 
were negative for peptic ulcer disease.

The veteran presented testimony in June 2003 to the effect 
that an ulcer condition was first diagnosed about four weeks 
after he entered active duty and that he sought continuing 
treatment immediately after leaving service, including at VA, 
beginning in 1975.

Pursuant to the Board's March 2004 remand, the case was 
referred for review and further clarification of a medical 
opinion provided on VA examination in January 2002.  In a 
medical report dated in January 2005, the examiner stated 
that the claims folder was reviewed and that the correct 
diagnoses with respect to the veteran's stomach disorder were 
chronic pancreatitis due to alcohol abuse and 
gastroesophageal reflux disease that were not at least as 
likely as not attributable to, or related to any disease or 
incident prior to or in service.  

As indicated previously, the veteran served in the military 
for less than 90 days.  Therefore, he is not entitled to the 
application of 38 C.F.R. §§ 3.307, 3.309 with respect to his 
claim for service connection.  

The record reflects that the veteran was treated on a single 
occasion during service for stomach pain, but that such 
symptoms were not attributed to an ulcer.  Although he now 
claims that he developed ulcers in service, the service 
medical records are completely silent for any such 
disability.  The record indicates that a history of peptic 
ulcer disease was first documented in the clinical record 
many years after discharge from active duty.  When examined 
by the VA in 2002 and 2005, the examiner opined that the 
veteran's current stomach disorders were chronic pancreatitis 
due to alcohol abuse and gastroesophageal reflux disease that 
were not likely attributable to, or related to any disease or 
incident of service.  Diagnostic study did not confirm an 
ulcer.  The Board points out that irrespective of this 
finding, whether or not the veteran had an ulcer in the past, 
in the absence of a showing such disability during active 
service, or traceable to active service, service connection 
must be denied.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005);38 C.F.R. § 3.303 (2005).  


ORDER

Service connection for schizophrenia is denied.

Service connection for ulcers is denied.


REMAND

The veteran asserts that that he now has debilitating foot 
disability of service onset for which service connection 
should be granted.  

The service medical records show that upon examination in 
November 1974 for entrance into service, the summary of 
defects included mild second degree pes planus that was not 
considered disqualifying.  The record reflects that a little 
over one month later, the veteran was seen for complaints of 
foot pain initially diagnosed in the podiatry clinic as mild 
pes planus deformity.  He returned within the week for 
continuing foot symptoms that were diagnosed as calluses.  On 
a visit for painful calluses approximately one week later, he 
was again referred to the podiatry clinic where "reduction" 
was recorded and vitamin A cream was prescribed.  The veteran 
was discharged from service the following day.  

The appellant testified on personal hearing in July 2001 that 
he did not injure his feet in service but did develop a lot 
of blisters and went to the hospital two or three times to 
have calluses shaved.  He related that the hard boots he was 
issued aggravated his feet and made them worse and that the 
calluses continued to bother him even though he stopped 
wearing boots.  

The veteran was afforded a VA examination of the feet in 
January 2002 where it was opined that current foot disability 
was not attributable to military service.  The record 
reflects that case was referred for examiner review for 
further clarification of the medical opinion.  In an clinical 
report dated in January 2005, the examiner stated that the 
veteran's foot diagnoses were 1) chronic painful feet due to 
diabetic peripheral neuropathy and 2) painful callous of the 
feet.  It was added that the diabetic neuropathy was of seven 
year's duration and that calluses of the feet had been 
present since 1974, since the veteran was in service.  When 
asked about the etiology of any foot disability, the examiner 
indicated that etiology was diabetic peripheral neuropathy.  
Presumably, the examiner was referring to the first of the 
two foot problems noted, not the calluses.  Although the 
examiner concluded that the veteran's foot condition was not 
attributable to active military service, it appears that this 
conclusion was made with respect to the neuropathy only, 
especially given the notation that the veteran had had 
calluses since military service.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Given the seemingly contradictory statements (that a foot 
condition was not attributable to service, but that calluses 
existed since service), the Board finds that further 
evidentiary development is warranted.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be scheduled for 
an examination by a podiatrist.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  Based on the clinical 
evidence, the examiner should express 
an opinion, with complete rationale, as 
to the medical probability that any 
disability of the feet (including 
calluses) is attributable to the 
veteran's period of military service.  
If it is determined that any current 
disability, such as calluses, is 
traceable to pes planus that the 
veteran experienced prior to military 
service, the examiner should indicate 
whether there was any permanent 
worsening of the disability during 
service, and if so, whether the 
evidence clearly shows that worsening 
was due to the natural progress of the 
pes planus.

2.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the remaining issue 
on appeal.  If the benefit sought is 
not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


